717 S.E.2d 571 (2011)
STATE
v.
Michael Wayne MABE.
No. 299P10-2.
Supreme Court of North Carolina.
August 25, 2011.
Michael Wayne Mabe, Taylorsville, for Mabe, Michael Wayne.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Thomas J. Keith, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 1st of June 2011 by Defendant for Request for Review of Constitutional Issues:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."
JACKSON, J. recused.